 


 HCON 264 ENR: Honoring the University of Hawaii for its 100 years of commitment to public higher education.
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 264 
 
 
December 17, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the University of Hawaii for its 100 years of commitment to public higher education. 
 
 
Whereas while the natural beauty of Hawaii is recognized throughout the world, the real beauty of the island state lies in its people, who, through their personal relationships with their families, friends, and neighbors, and through their dedicated efforts to serve the needs of the people of Hawaii, have created prosperity and high standards of living;  Whereas the institution which would eventually become the University of Hawaii at Manoa finds its humble beginnings in 1907 in a small house on Young Street as the College of Agriculture and Mechanic Arts; 
Whereas with the establishment of the Colleges of Arts and Sciences in 1920, the university became a full-fledged university, known today as the University of Hawaii at Manoa;  Whereas in 1941, the Hawaii Vocational School was founded near downtown Hilo, becoming a University branch campus in 1951 and the University of Hawaii at Hilo in 1970; 
Whereas in 1964, the University of Hawaii community colleges system was established with the creation of four community college campuses: Honolulu; Kapiolani; Kauai; and Maui, with Leeward joining the community college system in 1969, Windward in 1972, and Hawaii in 1990, as the seventh community college;  Whereas West Oahu College was founded in 1976, gaining university status in 1989 as the University of Hawaii—West Oahu, the youngest of the university’s baccalaureate degree-granting campuses; 
Whereas the 10 campuses of the University of Hawaii combined offer more than 620 certificate and degree-granting programs in a variety of nationally and internationally-recognized areas of excellence, including culinary arts, health sciences, construction, automotive mechanics, digital media, justice administration, forensic anthropology, indigenous languages, tropical agriculture, natural sciences, ocean sciences, earth sciences, astronomy, international business, languages and culture, legal studies, and medicine, to over 50,000 students across the State every year;  Whereas the University of Hawaii has embraced and employed technological advances to reach and serve students via distance learning technologies on the Internet, two-way video, and cable television; 
Whereas the nearly 15,000 Hawaii residents who are employed full-time by the University of Hawaii as faculty, staff, researchers, and in other capacities, serve the University and the State of Hawaii by educating its citizens, contributing to the economy, supporting workforce development, and engaging the community to address societal issues and underserved populations;  Whereas the impacts of the University of Hawaii are not confined to those students in its classrooms, but residents and visitors alike who benefit from its outreach, cultural, and entertainment programs: more than 75,000 people register in its non-credit courses; more than 33,000 people participate in university-sponsored conferences, workshops, and training sessions; nearly 130,000 people attend theater, music, and dance events at the University’s performing arts centers at the Manoa, Hilo, Kauai, Leeward, and Windward campuses; and nearly 700,000 people cheer on the Manoa and Hilo athletic teams; 
Whereas the vitality of today’s University of Hawaii touches someone in virtually every family in these islands;  Whereas more than 250,000 alumni now residing in all 50 States and in more than 80 countries around the world are proud to call the University of Hawaii their alma mater, as the educational programs at the University have shaped these individuals into global citizens who contribute to the well-being of a world-wide society with a commitment to integrity, diversity, and service wherever they may be; 
Whereas the House of Representatives of the State of Hawaii proudly boasts 38 alumni of the University of Hawaii system, and the Senate 15, for a total of 53 proud alumni in the Hawaii State Legislature;  Whereas 2007 marks the 100th Anniversary of the establishment of the University of Hawaii, a momentous occasion by nearly every measure; 
Whereas the centennial observance offers the people of Hawaii the opportunity to reflect on 100 years of higher education in Hawaii, celebrate the rich heritage of the University of Hawaii, honor the people who took part in building this outstanding educational enterprise, and envision an even more remarkable future of excellence, sustainability, and innovation that the University of Hawaii has introduced to our islands;  Whereas over the past 100 years, the University of Hawaii has developed into a prominent, world-renowned educational institution famed for its gracious spirit of aloha; academic excellence, intellectual vigor, and opportunity; institutional integrity and service; diversity, cultural identity, social responsibility, and fairness; collaboration and respect; and accountability and fiscal integrity; 
Whereas Maluna a‘e o nâ lâhui a pau ke ola ke kanaka: Above All Nations is Humanity, the philosophy of the University of Hawaii is befitting for an institution that has transformed the lives of many around the world through their experiences at the University; and  Whereas all four members of Hawaii’s congressional delegation are proud graduates of the University of Hawaii: Now, therefore, be it  
 
That Congress congratulates the University of Hawaii on the momentous occasion of its 100th Anniversary, and expresses its warmest aloha and best wishes for continued success.     Clerk of the House of Representatives.   Secretary of the Senate.   